Citation Nr: 1438347	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The August 2010 rating decision, in pertinent part, denied service connection for hypertension.  In October 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in January 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in February 2011.

In August 2011, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

A September 2013 Board decision denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, pursuant to a March 2014 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision denying service connection for hypertension, and remanded the claim to the Board for further proceedings.  

The issue(s) of whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction has apparently been raised by the record in a July 2014 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Partial Remand and a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that he has hypertension that is related to his period of service.  The objective medical evidence shows that the Veteran has been in receipt of a diagnosis of hypertension since March 2005.  Additionally, the Veteran's service personnel records reveal that his period of active service included service in the Republic of Vietnam, and thus he is afforded the presumption of exposure to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Board notes that the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l. Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  With respect to the phrase "limited or suggestive evidence or an association," the Secretary of Veterans Affairs has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332, 81, 333 (Dec. 27, 2010).          

Given that the medical evidence suggests an association between herbicide exposure and hypertension, it remains unclear to the Board whether the Veteran's hypertension is related to his conceded in-service exposure to herbicide agents.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's hypertension arose during service or is otherwise related to any incident of service, to include exposure to Agent Orange.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain a medical opinion determining whether the Veteran's hypertension is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his conceded in-service exposure to herbicide agents?  In making this assessment, the examiner is to consider the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  The examiner should provide a rationale that fully explains the basis for the conclusions reached.

2.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for hypertension.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



